Citation Nr: 1217148	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for residuals of pneumonia, emphysema, status post thoracentesis, right thoracotomy with decortications and placement of chest tubes, prior to February 18, 2010.

2. Entitlement to a rating in excess of 10 percent for residuals of pneumonia, emphysema, status post thoracentesis, right thoracotomy with decortications and placement of chest tubes, from February 18, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to January 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia, which in pertinent part, granted service connection and assigned an initial noncompensable rating for residuals of pneumonia, emphysema, status post thoracentesis, right thoracotomy with decortications and placement of chest tubes, effective July 6, 2006. 

In March 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO in Roanoke, Virginia; a transcript of that hearing is of record.

In December 2009, September 2010, and September 2011, the Board remanded the claim for additional development.

In a February 2011 rating decision, the agency of original jurisdiction (AOJ) granted a higher, 10 percent rating from February 18, 2010.  As a higher rating for this disability is assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing both matters as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a right to VA compliance with Board remand instructions.  The Board is obligated to ensure compliance with remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The September 2011 remand instructed the examiner to conduct maximum exercise capacity testing as measured by oxygen consumption with cardiac or respiratory limitation.  If such testing was not conducted, the examiner was instructed to provide an explanation.  In November 2011, the Veteran was afforded a VA respiratory examination.  The examiner stated that exercise capacity testing as measured by oxygen consumption was not performed and did not provide an explanation.  The September 2011 remand also requested that the examiner indicate whether the Veteran has outpatient oxygen therapy or acute respiratory failure.  The November 2011 VA examination report is unclear as to whether the Veteran has ever had outpatient oxygen therapy or acute respiratory failure.  

Accordingly, the Board finds that the November 2011 VA examination is not fully compliant with the September 2011 remand instructions and further development is necessary.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the November 2011 VA examiner to provide an addendum to the examination report.  The claims folder and a copy of this remand must be available for review.  The examiner should indicate receipt and review of the claims folder in the addendum report.  The examiner is asked to explain why he did not conduct maximum exercise capacity testing during the clinical examination.  He is also asked to state whether the Veteran's service connected pneumonia residuals have ever necessitated outpatient oxygen therapy or led to acute respiratory failure.  

If the November 2011 VA examiner is not available contact an appropriately qualified healthcare provider for an addendum opinion as to whether maximum exercise capacity testing is needed.  The claims folder and a copy of this remand must be available for review.  The examiner should indicate receipt and review of the claims folder in the addendum report.  The examiner is asked to review the November 2011 examination report and explain whether a maximum exercise capacity test would be useful or needed to evaluate the Veteran's respiratory disorder.  The examiner is also asked to comment on whether there is any evidence of outpatient oxygen therapy or acute respiratory failure. 

If the examiner indicates that maximum exercise capacity testing is needed, schedule the Veteran for an examination to undergo a maximum exercise capacity test.   

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete. 

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

